AO 24513 (Rev. 02/08/2019) Judgment in a Criminal Pelly Case (Modified)                                                                           Page I of I



                                       UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                             JUDGMENT IN A CRIMINAL CASE
                                        V.                                                (For Offenses Commilled On or Aller November I, 1987)


               Sergio Armando Hernandez-Avila                                             Case Number: 3:20-mj-20330

                                                                                          Francisco J S
                                                                                          Defendant's AllorneJ


REGISTRATION NO. 91066298

THE DEFENDANT:                                                                                                             FEB 1 1 2020
 IZI pleaded guilty to count(s) 1 of Complaint
                                             - -- - - = - - - - - - - - - -- - - - - l ---,f'-t--1,,..,,,..++.-,...,:,,..;H-t,!-,-"--'--f"-Flrffi' f - - ~
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                    Count Number(s)
8: 1325                                ILLEGAL ENTRY (Misdemeanor)                                                          1

 •    The defendant has been found not guilty on count(s)
                                               - - -- - -- - - - - -- - -- - - -
 •    Count(s)
                   - -- - - - - - -- - - - -- - - -
                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                   \ /         ) C__/
                                   •    TIME SERVED                               / [ZJ\ - - - - - - days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ __ _ __ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, February 11, 2020



Received
                           ;::<
                      f--:::.,<t
              -DUS-t-.1 ~ - \- -, - - -
                                                                                       UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                   3 :20-mj-20330
